Name: Commission Regulation (EC) No 1445/97 of 24 July 1997 setting the level of the Community quantitative limit on re-importation into the European Community of textile products of category 13 originating in the People's Republic of China after economic outward processing operations in that country and amending Council Regulation (EEC) No 3030/93
 Type: Regulation
 Subject Matter: trade;  international trade;  Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 25. 7 . 97 ( EN Official Journal of the European Communities No L 198/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1445/97 of 24 July 1997 setting the level of the Community quantitative limit on re-importation into the European Community of textile products of category 13 originating in the People's Republic of China after economic outward processing operations in that country and amending Council Regulation (EEC) No 3030/93 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Council Regulation (EC) No 824/97 (2), and in particular Article 3 (3) of Annex VII thereof, Whereas Article 3 (3) of Annex VII to Regulation (EEC) No 3030/93 stipulates that quantitative limits already in force on re-imports after economic outward processing operations may be adjusted if necessary; Whereas the quantitative limit in force applicable to the re-import into the European Community of textile products of category 13 originating in the People's Repu ­ blic of China after economic outward processing opera ­ tions in that country is not sufficient to meet the Community traders' import requirements up to the expiry of the present bilateral Agreement on trade in textile products; whereas certain Member States have requested that the level of this limit be adjusted in the Community interest; Whereas the table appended to Annex VII to Regulation (EEC) No 3030/93 should be amended accordingly, Article 1 1 . The Community quantitative limits applicable in 1997 and 1998 to the re-import into the Community of textile products of category 13 originating in the People's Republic of China after economic outward processing operations in that country are hereby set at 815 000 pieces and 827 000 pieces respectively. 2. The table appended to Annex VII to Regulation (EEC) No 3030/93 is hereby amended accordingly. Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1997. For the Commission Leon BRITTAN Vice-President (') OJ No L 275, 8 . 11 . 1993, p. 1 . 2 OJ No L 119, 8 . 5. 1997, p. 1 .